Citation Nr: 0708740	
Decision Date: 03/23/07    Archive Date: 04/09/07	

DOCKET NO.  98-17 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability. 

2.  Entitlement to an initial evaluation in excess of 70 
percent for a mood disorder with major depressive-like 
episodes. 

3.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis prior to December 10, 2003, and to a 40 percent 
evaluation from December 10, 2003. 

4.  Entitlement to an increased evaluation for residuals of 
meningitis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefit sought on appeal.  In 
November 2005, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.

In various submissions, the veteran has asserted that he is 
unemployable due to service-connected disorders.  Thus, the 
issue of a total disability rating based upon individual 
unemployability is REFERRED to the RO.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  


FINDINGS OF FACT

1.  A back disorder was not manifested during service or for 
many years following separation from service, and a currently 
diagnosed back disorder is not shown to be causally or 
etiologically related to service or to a service-connected 
disability.

2.  The veteran's mood disorder is not shown to be productive 
of total occupational and social impairment.

3.  Prior to December 10, 2003, the veteran's hepatitis was 
not shown to manifest moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression, or daily fatigue, malaise, and 
anorexia with minor weight loss and hepatomegaly or 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 month 
period.

4.  Since December 10, 2003, the veteran's hepatitis is not 
shown to be productive a daily fatigue, malaise, and anorexia 
with substantial weight loss and hepatomegaly or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 month period, but not occurring 
constantly.

5.  The veteran's meningitis is not shown to manifest an 
active febrile disease or productive of disabling residuals.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and is not approximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an initial evaluation in excess of 70 
percent for a mood disorder with major depressive-like 
episodes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9435 (2006).


3.  The criteria for an evaluation in excess of 30 percent 
for hepatitis prior to December 10, 2003, and to a 40 percent 
evaluation for hepatitis from December 10, 2003, have not 
been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§4.1-4.14, 4.114, Diagnostic Code 7345 (1998-
2006).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of 
meningitis have not been met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124(a), 
Diagnostic Code 8019 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2002 and January 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran's representative requested that the veteran be 
afforded a VA examination in connection with his claim for 
service connection for a back disorder secondary to his 
hepatitis, pointing out that the veteran has not been 
afforded a VA examination in connection with that claim.  
However, as will be explained below,  such an examination is 
not indicated under the circumstances of this case and all 
relevant evidence necessary for an equitable resolution of 
the veteran's appeal has been obtained.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Service Connection Claim

The veteran contends that he has a back disorder that is due 
to his service-connected hepatitis.  The Board has carefully 
considered the veteran's contention, but finds that there is 
no basis for a grant of service connection on any basis.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records contain no evidence of 
complaints, treatment or a diagnosis of a back disorder, and 
medical records dated following separation from service do 
not show that a back disorder, including arthritis, was 
manifested within one year of separation from service.  For 
example, at the time of a VA general medical examination 
performed in March 1976 the veteran had no complaints 
regarding his back and no back disorder was diagnosed 
following the examination.  Indeed, as to the veteran's 
specific contention, the Board observes that the presently 
service-connected hepatitis C was not diagnosed until the 
1990s.  
However, there is no medical evidence that suggests that the 
veteran has a currently diagnosed back disorder that is in 
anyway causally or etiologically related to his hepatitis C 
or to any other service-connected disability.

Medical records clearly show that the veteran currently has a 
low back disorder.  VA x-rays of the lumbar spine taken in 
May 2000 and August 2003 both showed lumbar spondylosis, a 
general term for degenerative changes due to osteoarthritis.  
When the veteran was seen by the VA in May 2000 the 
assessment was chronic low-back pain that was not radicular, 
without neurologic deficits.  The examiner indicated that the 
possible etiology was mechanical low back pain.  There does 
not appear to be any other medical evidence which suggests an 
etiology for the veteran's low-back pain.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a low back disorder secondary to hepatitis C 
since there is no medical evidence suggesting a relationship 
between the veteran's back disorder and his service connected 
hepatitis.  

The veteran has  requested that he be afforded a VA 
examination in order to substantiate his claim for service 
connection.  In this regard, the VA's duty to assist includes 
affording a medical examination or obtaining a medical 
opinion when the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishing that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease manifested during an 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§3.159 (c)(4).  

In this case the record demonstrates that the veteran is 
service connected for hepatitis C and that he currently has a 
back disorder, without any competent evidence of a nexus 
between the two.  Under these circumstances, with no 
suggestion that the veteran's back disorder is causally or 
etiologically related to hepatitis C, but rather suggests 
that the veteran's complaints of back pain on mechanical in 
nature, the Board finds that there is sufficient medical 
evidence to decide the claim and that a VA examination is 
unnecessary under the facts and circumstances of this case.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder is related to 
his hepatitis C under these circumstances would be 
speculation, and the law provides that service connection may 
not be based on a result to speculation a remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet.App. 30, 33 (1993).  
Simply put, in the absence of evidence of the present 
disability that is related to a service-connected disability, 
a grant service connection is clearly not supported.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current back disorder and his service-connected hepatitis 
but, he has failed to do so.  A claimant has a responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5103 (a), and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating a relationship between the current 
back disorder and his service-connected disability.  While 
the veteran is clearly of the opinion that his current back 
disorder is related to his service-connected hepatitis, as a 
lay person, the veteran is not competent to offer an opinion 
that require specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App.  492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a back disorder, to include as secondary to a 
service-connected disability, is not established.

Increased Evaluation Claims

The veteran essentially contends that the initial evaluation 
assigned his psychiatric disability, as well as the 
evaluations assigned his hepatitis C and meningitis 
residuals, do not accurately reflect the severity of those 
disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case with respect to the veteran's 
psychiatric disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  




Evaluation of Mood Disorder

A rating decision dated in September 2002 granted service 
connection for a mood disorder with major depressive-like 
episodes as secondary to the veteran's service-connected 
meningitis.  That rating decision assigned a 10 percent 
evaluation effective April 23, 2002, under Diagnostic Code 
9435.  The veteran expressed disagreement with the initial 
evaluation assigned, and a rating decision dated in May 2004 
increased the evaluation for the veteran's psychiatric 
disability from 10 percent to 30 percent, also effective 
April 23, 2002.  A rating decision dated in June 2006 further 
increased evaluation for the veteran's psychiatric disability 
to 70 percent, again effective April 23, 2002.

Under the schedular criteria used to evaluate the veteran's 
disability, the next higher 100 percent evaluation 
contemplates evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.

However, after reviewing the evidence for consideration in 
assigning an evaluation for the veteran's psychiatric 
disability, the Board finds that the veteran does not meet 
the criteria for the next higher 100 percent evaluation.  For 
example, VA examinations and treatment records do not 
demonstrate that there is gross impairment in thought 
processes or communication.  At the time of the April 2002 VA 
examination the veteran was described as logical and 
coherent, although at times he felt confused and was unable 
to answer some questions.  The March 2004 VA examination 
described the veteran as alert and in contact with reality 
with thought processes that were coherent and logical.  

In addition, there was no indication of persistent delusions 
or hallucinations present at the time of either VA 
examination or in treatment records.  Nor, is there any 
indication of grossly inappropriate behavior or a persistent 
danger of the veteran hurting himself or others.  The veteran 
was also shown to be able to perform activities of daily 
living, including maintenance of minimal personal hygiene, as 
he was described as well dressed and groomed at the time of 
the April 2002 VA examination and appropriately dressed with 
adequate hygiene at the time of the March 2004 VA 
examination.  The veteran was consistently oriented to time 
and place and had no significant memory loss, for example, 
the inability to remember the names of close relatives or his 
own name.

After reviewing the medical evidence for consideration under 
the schedular criteria set forth above, the Board finds that 
the veteran does not more nearly approximate the criteria for 
a 100 percent evaluation for his psychiatric disability.  The 
veteran's symptoms do not approximate the criteria 
contemplated for the next higher 100 percent evaluation.  
Accordingly, an initial evaluation in excess of 70 percent 
for a mood disorder with depressive-like episodes is not 
established.


Evaluation of Hepatitis C

A rating decision dated in February 1967 granted service 
connection for infectious hepatitis.  That rating decision 
assigned a noncompensable evaluation under Diagnostic Code 
7345.  That evaluation remained in effect until a rating 
decision dated in July 1998 increased evaluation for the 
veteran's hepatitis from noncompensable to 30 percent under 
the criteria in effect at that time for evaluating hepatitis.  
A rating decision dated in May 2004 increased evaluation for 
the veteran's hepatitis C from 30 percent to 40 percent.  
That evaluation was assigned under rating criteria enacted 
specifically for hepatitis C under Diagnostic Code 7354, 
effective July 2, 2001.  As such, the Board must review the 
veteran's claim under the criteria that was in effect before 
and after July 2, 2001.

Under the criteria in effect prior to July 2, 2001, a 30 
percent evaluation was for assignment with evidence of 
minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance of lesser degree and frequency 
than that for a 10 percent evaluation, but necessitating 
dietary restriction for other therapeutic measures.  A 60 
percent evaluation contemplates moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (1998).

Under the criteria in effect from July 2, 2001, a 40 percent 
evaluation is for assignment with evidence of daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain) having a total duration of at 
least 4 weeks, but less than 6 weeks, during the past 
12-month period.  The next higher 60 percent evaluation 
contemplates findings of daily fatigue, malaise, and anorexia 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, and arthralgia and right upper quadrant pain) 
having a total duration of at least 6 weeks during the past 
12-month period, but not occurring constantly.  Note (2) 
indicates that for purposes of evaluating conditions under 
Diagnostic Code 7354 for hepatitis C "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bedrest and treatment by a physician.  38 C.F.R. 
§4.114, Diagnostic Code 7354 (1999).

After reviewing the evidence of record in light of the 
schedular criteria in effect prior to July 2, 2001, the Board 
finds that while the veteran may have reported episodes of 
gastrointestinal disturbance, fatigue and mental depression, 
the medical evidence demonstrates that the veteran's 
psychiatric disorder, specifically a mood disorder due to 
major depressive-like episodes, the evidence indicates that 
these symptoms are due to his meningitis, rather than his 
hepatitis C, as indicated by the September 2002 rating 
decision that granted service connection for the veteran's 
psychiatric disability.  More significantly, however, the 
evidence fails to demonstrate that the veteran has moderate 
liver damage as a result of his hepatitis.  At the time of a 
May 1998 VA examination the examiner indicated that there was 
no stigma or chronic liver disease, no ascites and no 
evidence of weight gain or loss.  The liver was normal in 
size.  


In addition, an October 1999 statement from a VA physician 
actively following the veteran in gastroenterology/liver 
outpatient division reported symptomatology that the veteran 
was experiencing, but did not relate that the veteran had 
evidence of liver damage.  The examiner also noted that an 
abdominal sonogram performed in October 1999 was reported as 
normal and specifically the liver was normal.  Similarly, at 
the time of a June 2000 VA examination, the liver was noted 
to be of normal size without superficial abdominal veins and 
there was no sign of liver disease on physical examination.  

While a December 2003 abdominal sonogram performed in 
December 2003  concluded with impressions of hepatomegaly and 
heterogeneous liver secondary to fatty infiltration and/or 
hepatocellular disease, suggesting some degree of liver 
damage, that evidence was dated after the change in the 
schedular criteria used to evaluate hepatitis.  Accordingly, 
since there is no evidence of moderate liver damage, the 
Board concludes that an evaluation in excess of 30 percent 
under the criteria for evaluating hepatitis in effect prior 
to July 2, 2001, have not been met.

Under the criteria in effect it became effective in July 
2001, the Board similarly finds that the veteran is not 
entitled to an evaluation in excess of the 40 percent 
evaluation assigned under that schedular criteria.  While the 
veteran has reported experiencing fatigue, malaise, and 
anorexia, and there is evidence of hepatomegaly, such 
findings are contemplated in the currently assigned to 40 
percent evaluation.  Significantly, there was no evidence of 
weight loss or any other indication of malnutrition or that 
the veteran's disability has produced incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12-month period, but not occurring constantly.  In this 
regard, a June 2000 VA examination noted that the veteran's 
weight was 140 pounds while a March 2004 VA examination noted 
the veteran's weight was 283 pounds [sic?].  That examination 
specifically indicated that there were no weight changes 
reported and no history of malabsorption or malnutrition.  

Similarly, there was no indication in the examination reports 
or treatment records that the veteran's disability and has 
produced any incapacitating episodes, defined as a period of 
acute signs and symptoms severe enough to require bedrest and 
treatment by a physician.  While the veteran has received 
treatment by a physician for his hepatitis C, the treatment 
records do not demonstrate acute signs and symptoms severe 
enough to require bedrest.  

The Board notes that the currently assigned 40 percent 
evaluation assigned under the diagnostic criteria that became 
effective in July 2001 was assigned effective the date of an 
abdominal sonogram performed in December 2003, the first 
evidence of hepatomegaly.  Since the veteran is not shown to 
have weight loss associated with his hepatitis or 
incapacitating episodes, the Board finds that a 40 percent 
evaluation prior to December 10, 2003, is not warranted.


Evaluation of Meningitis

A rating decision dated in February 1967 granted service 
connection for meningitis.  That rating decision assigned a 
noncompensable evaluation under Diagnostic Code 8019.  That 
evaluation remained in effect until a July 1998 rating 
decision increased the evaluation from noncompensable to 10 
percent.  A 10 percent evaluation is currently in effect.

Under Diagnostic Code 8019 meningitis is assigned a 100 
percent evaluation when an active febrile disease.  
Otherwise, the disability is evaluated based on residuals, 
with a minimum evaluation of 10 percent.

The record reflects that the residuals associated with the 
veteran's meningitis consist of headaches.  A May 1998 VA 
examination concluded with a diagnosis of status post 
meningococcal meningitis with residual headaches.

Under the Diagnostic Code for evaluating headaches, a 10 
percent evaluation is for assignment with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  In 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  38 C.F.R. 
§4.124(a), Diagnostic Code 8100.

After reviewing the evidence of record it is clear that the 
veteran's meningitis has not been manifested as an active 
febrile disease.  Thus, a 100 percent evaluation for the 
veteran's disability is not warranted.  As for an evaluation 
in excess of 10 percent, as indicated above, the medical 
evidence shows that the only residual associated with the 
veteran's meningitis was his headaches.  However, there is no 
evidence that the veteran's headaches have produced 
characteristic prostrating attacks.  

In the absence of evidence of prostrating attacks due to the 
headaches associated with the meningitis, an evaluation in 
excess of the minimum 10 percent assigned is not shown to be 
warranted.  Simply put, the residual headaches are not shown 
to be productive of the symptomatology contemplated for a 30 
percent evaluation under Diagnostic Code 8100.  Therefore, a 
higher evaluation for the veteran's meningitis is not 
warranted.


ORDER

Service connection for a back disorder, to include as 
secondary to a service-connected disability, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for a mood disorder with major depressive-like episodes, is 
denied.

An evaluation in excess of 30 percent for hepatitis prior to 
December 10, 2003, and to an evaluation in excess of 40 
percent from December 10, 2003, is denied.

An evaluation in excess of 10 percent for residuals of 
meningitis is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


